internal_revenue_service department of the treasury uil washington dc contact pareoey telanhone number cesbonser si 7--plr-108842-98 date oct re legend i e b s e t c i date date date date date dear - we received your letter dated submitted on x's behalf requesting a ruling under sec_1362 of the internal_revenue_code this letter responds to that request the represented facts are as follows xx is a corporation effective during date x established at that time x's kx and its shareholders filed returns consistent with that elected to be treated as an s_corporation under sec_1362 effective for its taxable_year beginning on date date making the s_corporation_election a plan to create new corporate subsidiary y y accountant and tax advisor who was aware of x's s_corporation_election did not advise x's officers or shareholders that an s_corporation could not be a member_of_an_affiliated_group or that x could not own percent or more of the stock of y the newly formed corporation from date until date that x's s_corporation status had terminated on date the date of 's incorporation a shareholder and officer of x learned that a provisions of the small_business job protection act of sbjpa allows an s_corporation to have wholly-owned domestic and foreign subsidiaries for tax years beginning after upon further research d confirmed that prior to the enactment of this provision x had violated the limitations imposed on s_corporations with respect to being a member_of_an_affiliated_group under sec_1504 of the internal_revenue_code x then hired a new accounting firm to take immediate steps to seek relief from the termination of x's status as an s_corporation the officers and shareholders of x were unaware y was incorporated on date on date d it has been represented that the terminating event was inadvertent and that the termination was not the result of retroactive tax planning or motivated by tax_avoidance shareholders are not knowledgeable in technical tax matters and relied solely on the accountant with regard to all tax issues including the preparation of x's tax returns shareholders a immediately after their discovery of the termination of the corporation status and e took steps to seek relief and its x's b c d xx for taxable years beginning after date a have more than shareholders b have as a shareholder sec_1361 defines a small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a person other than an estate a_trust described in sec_1361 is not an individual c have a nonresident_alien as shareholder and a d have more than one class of stock or an organization described in sec_1361 who - for taxable years beginning before date a provided that an ineligible_corporation means sec_1361 any corporation which is determined under sec_1504 without regard to the exceptions contained in subsection b thereof a member_of_an_affiliated_group sec_1504 provides that the term affiliated_group include sec_1 or more chains of includible corporations connected through stock ownership provided that the parent_corporation possesses at least percent of the total voting power of the stock of the subsidiary_corporation and has a value equal to at least percent of the total value of the stock of the corporation sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the first day of the first tax_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation under sec_1362 will be effective on and after the date of cessation sec_1362 provides that any termination sec_1362 provides that if an election under of or was b sec_1362 sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or terminated under paragraph secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a corporation or and the corporation at any time during the period specified pursuant to treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation is treated as continuing to be an s_corporation during the period specified by the secretary a small_business to acquire the required shareholder consents the corporation and each person who was a shareholder of sec_1362 agrees to make the adjustments consistent with the so that the corporation is no later the b with respect to sec_1362 the committee reports accompanying the subchapter_s_revision_act_of_1982 state the following if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely oy we corrects the event and if the corporation and the shareholders agree to be treated as in effect for such period if the election had been the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment taxpayers and the government will work out agreements that protect the revenue without undue_hardship to taxpayers is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts in granting a waiver it is hoped that it s rep no h_r rep no 97th cong 2d sess c b 97th cong 2d sess 1982_2_cb_12 based on the facts submitted and the representations made to the extent x's s_corporation_election we conclude that under sec_1362 was ineffective or terminated under sec_1362 the circumstances resulting in the ineffectiveness or termination were inadvertent within the meaning of than a reasonable period of time after discovery of the circumstances of the ineffective election or termination steps were taken so that x was once more a small_business_corporation and continued treatment of x as a subchapter corporation therefore pursuant to corporation will be recognized effective date provided that x's subchapter_s_election is not otherwise terminated under sec_1362 no tax_avoidance was intended nor will result from the sec_1362 x's election to be an ss and thereafter sec_1362 no later during the period from date through date x will be treated as the owner of of x from date through date must include in income its pro_rata share of x's separately and nonseparately computed items as provided in in provided in sec_1366 make adjustments to stock basis as provided sec_1367 and take into account any distributions made by xk as accordingly each of the shareholders sec_1368 except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the above-described facts under any other provision of the code specifically no opinion is expressed on whether the election made by x to be treated as an s_corporation was a valid election under sec_1362 x must forward a copy of this letter to the internal_revenue_service center within days of the date of this letter_ruling shall be null and void if the requirements of this paragraph are not met this this ruling is directed only to the taxpayer who requested sec_6110 provides that it may not be used or cited it as precedent sincerely yours ox ve li erman assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purpose
